OAPOTOSTO, J.
Divorce from bed and board. Heard on its merits.
The petitioner has failed to substantiate her case by the degree of xrroof necessray to entitle her to a decision. I find no preponderance of evidence in her favor. Even though the husband may have been at fault, the *172petitioner’s conduct was not what is ordinarily to be expected. Her demeanor on the witness stand was in marked contrast to that of her husband. She was reckless in her statements ; he was conservative, and apparently sincere. To justify her own conduct as to certain marital relations she did not hesitate to insinuate the existence of a condition which was not established by evidence and which was specifically denied by the husband. The petitioner’s main concern was money compensation rather than the resumption of the family ties. Fortunately no children are to be considered.
For petitioner: Thomas F. Vance.
For respondent: James H. Kiernan.
In the opinion of the Court the pe titioner’s case, resting as it does upon her own uncorroborated statements, has not been proven by sufficient credible testimony.
Petition denied and dismissed.